DETAILED ACTION
Reason for Allowance
	Claims 1-5 and 8-11 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the light-emitting layer of the epitaxial structure comprises a plurality of first portions correspondingly located at the first dislocation density regions and a plurality of second portions correspondingly located at the second dislocation density regions, the first portions respectively have a first thickness, the second portions respectively have a second thickness, and the first thickness is greater than the second thickness, the first portions respectively have a first doped concentration, the second portions respectively have a second doped concentration, and the first doped concentration is higher than the second doped concentration”, as recited in claim 1.  Claims 2-5 and 8-11 depend on allowable claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811